Case 1:17-cv-03704-PKC-PK Document 102 Filed 03/22/19 Page 1 of 1 PageID #: 2311




 101 Park Avenue, 17th Floor
 New York, NY 10178
 Tel (212) 878-7900 Fax (212) 692-0940
 www.foxrothschild.com


 JOHN A. WAIT
 Direct No: 212.878.7907
 Email: JWait@FoxRothschild.com




                                                  March 22, 2019
 VIA ECF

 Magistrate Judge Peggy Kuo
 United States District Court
 Eastern District Of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Re:       Ruane v. Bank of America, N.A. et al.: 17-cv-3704

 Dear Judge Kuo:

         As Your Honor is aware, this Firm represents Defendant Chex Systems, Inc. (“Chex”) in
 the above-referenced action. On January 18, 2019, the parties jointly requested a 120 day
 extension of the discovery deadlines [D.E. 88], which was so-ordered by the Court on January 23,
 2019 [D.E. 90]. In the updated, proposed discovery plan attached to this request [D.E. 88], the
 parties inadvertently failed to include an updated date for expert disclosures. Accordingly, the
 parties respectfully request that this deadline, which is currently set for March 24, 2019, be
 extended 120 days to July 22, 2019. This new date is reflected in a corrected, proposed discovery
 plan, which is annexed hereto as Exhibit A.

           We thank the Court for its attention to this matter.


                                                         Respectfully submitted,



                                                         John A. Wait

 cc:       All Counsel By ECF
